DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species B, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 18, 2021.
The traversal is on the ground(s) that the embodiments of Species A and B have many similar or identical features and therefore would not be a burden.  This is not found persuasive because the embodiments of Species B do not require a storage container from Species A that supports the canister and present such a structural distinction that would require additional searching using different search terms expanding to non-container supports/brackets that could fall within different CPC subclasses and combinations.  The examiner agrees that claims 1-3, 5-8, and 11-19, as currently written, are generic.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5, 7-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al. (EP 3184408, see attached copy).
	Regarding claims 1-2 and 8, Uchida discloses an all-terrain vehicle ("ATV") comprising:
	a frame (2);
	a plurality of ground engaging members (10, 14) supporting the frame; 
	a straddle seat (18) coupled to the frame for supporting at least one rider;
	a powertrain assembly operably coupled to the ground engaging members, the powertrain assembly comprising an engine (E);
	a storage container (155, see e.g., Fig. 13) coupled to the frame at a position rearward of the straddle seat (see Fig. 9 showing the rearward-most fastener 202 that holds the container 155 to the frame at a position that can be reasonably interpreted to be rearward of the seat), an exterior surface (169) of the storage container including a recess; and 
	a fuel system fluidly coupled to the engine, the fuel system including a fuel tank (15), a fuel vapor line (146) fluidly coupling the fuel tank to the engine, and an evaporation canister (134) positioned along the fuel vapor line, wherein the evaporation canister is positioned within the complementarily-shaped recess in the exterior surface of the storage container.
	Regarding claim 3, Uchida discloses that an upper-facing surface (169c) of the storage container (155) defines the lower surface of the recess that supports the canister (134, see e.g., Fig. 14) and the upper-facing side walls (169b) that define the recess include at least one channel (174) configured to receive the fuel vapor line (146).
Regarding claim 5, Uchida discloses a securing device (172) to hold the canister in place.
	Regarding claim 7, Uchida discloses a body having a front body panel and a rear body panel (e.g., seat panel 18; see Fig. 8), wherein the storage container (155) is positioned below the rear body panel and at least a portion of the evaporation canister is positioned between an upper-facing surface (169c) of the exterior surface of a top portion (see e.g., Fig. 10 showing the canister-supporting recess is positioned above the bottom-most surface of the container 144, which reads upon a reasonably broad interpretation of the term “top portion”) of the storage container and the rear body panel (18).
 	Regarding claim 11, Uchida discloses	the frame includes a longitudinal frame member (2a) with the straddle seat being coupled to the frame member, the fuel tank (15) and the canister (134) both being positioned vertical higher than the frame member (2a; see Fig. 10).
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Hara (9,199,684; applicant provided).
	Regarding claims 4 and 9, as discussed above with respect to claim 7, Uchida discloses that the upwardly facing surface (169c) is positioned in the upper portion of the container (155), but does not disclose that the vapor line channel(s) include a rib to hold the line in place or that a plurality of channels are used to support the various line elements of the fuel system.
	Hara teaches another ATV including a fuel vapor capturing canister (50) nested within an upwardly facing portion of an under-body pan/container (60).  The system including a plurality of fuel lines (52, 54, 103) that are disposed in retention channels (e.g., elements 40g, 60b, 78; see Figs. 6-8) and including at least one rib (40f; see Fig. 6) in the container that holds a fuel line in place.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the device of Uchida to include integrally formed line channels and line clips/retainers as taught by Hara to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., providing frictional retainers to hold otherwise loose wires/tubing in a vehicle) to known devices (e.g., vehicle fuel system lines) ready for improvement to yield predictable results (e.g., fuel lines that are better secured to the vehicle to prevent accidental dislodgment or breakage).
	Regarding claim 10, Uchida does not disclose that the recess includes a drain spout.
	Hara teaches another ATV including a fuel vapor capturing canister (50) nested within an upwardly facing portion of an under-body pan/container (60). The recess including a drain spout (69).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Maeda et al. (8,448,734; applicant provided).
	Regarding claim 6, while Uchida discloses a means for securing the canister within the recess, it does not specifically recite the structure of the retention element.
	Maeda teaches another fuel vapor canister for a vehicle that is held in place by a strap and hook (56, 57; see Fig. 5).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the device of the Uchida to include a strap and retainer as taught by Maeda to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (strap and hook/retainer) for another (generic retention element) to obtain predictable results (e.g., a canister retention element that can be readily disconnected and reconnected).
Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida.
	Regarding claim 12, while Uchida discloses that the canister (134) includes a vapor exit point (152) which is proximate to the downwardly depending sides of the seat (see Fig. 7), it does not disclose that these elements are above the lower-most extent of the seat.
	Uchida also teaches another embodiment (see Figs. 1 and 3), wherein the canister 40 is disposed rearward and above the accessory container (55) and as shown in these Figures, the lowermost extent of the seat can be reasonably interpreted to extend downward past the canister and any of its side-facing ports.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the device of the second embodiment of Uchida to re-orient the container and canister such that the canister is above the seat as taught by the first embodiment of Uchida to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (rearwardly positioned fuel vapor canister) for another (front positioned fuel vapor canister) to obtain predictable results (e.g., eliminating components from the center of the framework to allow for different sized or arranged vehicle components to be positioned therein to give greater design flexibility).
Regarding claim 13-14 and 18-19, Uchida discloses a vehicle comprising: 3 US.1 34023021.01Application No. 16/502,573 
a frame(2); 
a body supported by the frame, the body having a front body panel (see e.g., Fig. 8) and a rear body panel (panel 20); 
a plurality of ground engaging members (10, 14) supporting the frame; 

a powertrain assembly operably coupled to the ground engaging members, the powertrain assembly comprising an engine (E);
an indented member (155, 169; see Figs. 13-14) positioned proximate to the seat; and 
a fuel system fluidly coupled to the engine, the fuel system including a fuel tank (15) disposed forward of the seat (18), a fuel vapor line (146) fluidly coupling the fuel tank to the engine, and an evaporation canister (134) positioned along the fuel vapor line, wherein at least a portion of the evaporation canister is positioned between an upper-facing surface (169c) of the complementarily-shaped recess of the indented member and a bottom surface of the rear body panel (e.g., bottom of the seat panel).
	As discussed immediately above with respect to claim 12, this second embodiment Uchida discloses that the canister (134) is proximate to the downwardly depending sides of the seat (see Fig. 7), but it does not disclose that these elements are rearward of the seat.
	Uchida also teaches another embodiment (see Figs. 1 and 3), wherein the canister (40) is disposed rearward and above the accessory container (55) and as shown in these Figures, the seat can be reasonably interpreted to be forward of the canister, such that any vapor load line (146) running between the fuel tank (15) and the rearward canister (40) necessarily extends longitudinally past the seat.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the device of the second embodiment of Uchida to re-orient the container and canister such that the canister is behind the seat as taught by the first embodiment of Uchida to arrive at the claimed device. A person of ordinary 
	Regarding claim 15, as discussed above with respect to claim 12, while Uchida discloses that the canister (134) includes a vapor exit point (152) which is proximate to the downwardly depending sides of the seat (see Fig. 7), it does not disclose that these elements are above the lower-most extent of the seat.
	Uchida also teaches another embodiment (see Figs. 1 and 3), wherein the canister 40 is disposed rearward and above the accessory container (55) and as shown in these Figures, the lowermost extent of the seat can be reasonably interpreted to extend downward past the canister and any of its side-facing ports.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the device of the second embodiment of Uchida to re-orient the container and canister such that the canister is above the seat as taught by the first embodiment of Uchida to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (rearwardly positioned fuel vapor canister) for another (front positioned fuel vapor canister) to obtain predictable results (e.g., eliminating components from the center of the framework to allow for different sized or arranged vehicle components to be positioned therein to give greater design flexibility).
Regarding claims 16-17, the above Uchida/Uchida combination provides for the canister (40, 134) and seat (18) to be at the upper half of the vehicle and higher than the engine (E).

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi et al. (US 2020/0339206) in view of Hara.
	Regarding claims 21 and 23-25, Tabuchi discloses a storage container (30) configured to be coupled to a frame of a vehicle, the storage container including: 
	a top portion (41) including an upper-facing exterior surface (41c) having a recess (34h) configured as an evaporation canister (34) of the vehicle; and 
	a bottom storage portion (42) configured to be coupled to a rear portion of the frame of the vehicle, the bottom storage portion configured to support the top portion (see Fig. 2); and
	an access panel (e.g., the vehicle’s bodywork shown in Figs. 1 and 13 enclosing the container (30) can be reasonably interpreted as an access panel.
	Tabuchi discloses that the evaporation canister is integrated into the container and not supporting a container.  Tabuchi further does not disclose that the top portion includes a plurality of channels.
	Hara teaches another vehicle including a fuel vapor capturing canister (50) nested within a recess in an upwardly facing portion of an under-body pan/container (60).  The system including a plurality of fuel lines (52, 54, 103) that are disposed in retention channels (e.g., elements 40g, 60b, 78; see Figs. 6-8) and including at least one retention members (40f, 51; see Figs. 6 and 8) in the container that holds a fuel line and canister in place.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the device of Tabuchi to include a removable vapor canister and integrally formed line channels and clips/retainers as taught by Hara to arrive at the claimed 
	Regarding claim 22, Tabuchi does not disclose that the recess includes a drain spout.
	Hara teaches another vehicle including a fuel vapor capturing canister (50) nested within an upwardly facing portion of an under-body pan/container (60). The recess including a drain spout (69).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the device of Tabuchi to include a drain spout in the upwardly facing canister recess as taught by Hara to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., providing a means to prevent fluid, such as water or fuel from collecting in a bowl-shaped portion of a vehicle) to known devices (e.g., vehicle fuel system lines with upwardly facing surfaces that might undesirably retain fluids) ready for improvement to yield predictable results (e.g., fuel system that allows for captured liquids to be drained from the cavity).


Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618